t c memo united_states tax_court bonnie lou macgregor petitioner v commissioner of internal revenue respondent docket no filed date bonnie lou macgregor pro_se davis g yee for respondent memorandum findings_of_fact and opinion marvel judge in a notice_of_deficiency dated date respondent determined the following deficiencies and additions to tax with respect to petitioner’s federal_income_tax year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number to be determined big_number to be determined petitioner timely filed a petition contesting respondent’s determinations after concessions the issues for decision are whether and to what extent petitioner failed to report income for the years at issue whether and to what extent petitioner is entitled to business_expense deductions with respect to her business activities and whether petitioner is liable for additions to tax under sec_6651 for failing to file her federal_income_tax returns sec_6651 for failing to pay her federal_income_tax liabilities and sec_6654 for failing to pay estimated_tax for the years at issue 1on brief petitioner states that respondent’s estimate for rent in and is about right in round numbers petitioner also states that estimates for social_security_benefits are i assume correct and the estimate for dividends are close enough for our purposes we construe these statements as petitioner’s concessions with respect to the adjustments to rental income in and social_security income in and dividends in 2unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts have been rounded to the nearest dollar 3other adjustments proposed in the notice_of_deficiency are continued findings_of_fact none of the facts have been stipulated because petitioner refused to stipulate as required by rule petitioner resided in california when she filed her petition during the years at issue petitioner was not married and had no dependents i petitioner’s background and businesses petitioner graduated from college in petitioner then attended graduate courses in education at the university of washington for year but did not complete her graduate degree petitioner taught at the high school level and in she worked for ibm after working for royal typewriter and xerox in the field of office automation petitioner worked on a startup team for a small company for years after a period of unemployment petitioner established an independent consulting practice between and petitioner owned and operated a restaurant at some point after petitioner became an independent consultant in the restaurant and office management industries during the years at issue petitioner in addition to operating her consulting business occasionally worked part time continued computational with respect to the standard deductions allowed for and petitioner does not assert nor does the record allow us to conclude that the itemized_deductions are greater than the standard_deduction for some clients petitioner depended mostly on word-of-mouth advertising petitioner did not keep a ledger journal or cash receipts book to record receipts generated by her business petitioner did not routinely issue any invoices or statements to her customers and instead told her customers what they owed petitioner used her bank statements to keep track of her income when customers paid petitioner by check she usually deposited the checks at a bank sometimes she cashed checks and deposited cash at the bank only when needed once or twice customers paid petitioner in cash in which case petitioner put the payment in a box at her house and deposited the money in her bank account when needed in addition to running her consulting business petitioner marketed educational materials such as lectures and seminars petitioner either developed the educational materials herself or purchased them from professional groups this business involved mostly telemarketing petitioner incurred various expenses related to this business she purchased prospect lists and incurred costs for online back office online training costs and online referral sites in and petitioner incurred dollar_figure of expenses related to this business in petitioner worked part time for leon felton mr felton managing his personal assets petitioner deposited in her accounts checks from mr felton totaling dollar_figure of those deposits several checks totaling dollar_figure and dollar_figure in and respectively were reimbursements for various expenses in petitioner owned a condominium pincite dahlia street unit denver colorado denver condominium petitioner purchased the denver condominium for dollar_figure petitioner partially financed the purchase by a nonrecourse loan which was secured_by a mortgage on the property petitioner began renting out the denver condominium in but evicted the tenants at some point in in the bank foreclosed on the property at the time of the foreclosure sale the balance of the nonrecourse loan was dollar_figure besides the mortgage interest_deduction that respondent allowed petitioner incurred expenses related to the denver condominium totaling dollar_figure dollar_figure and dollar_figure in and respectively in the 1990s petitioner invested in j-mac enterprises a real_estate partnership petitioner owned the interest until the partnership dissolved in upon partnership dissolution petitioner received checks totaling dollar_figure which she deposited in her account at various points during the years at issue petitioner maintained checking accounts in her name at bank of america northern trust bank of california northern trust and bank of marin in petitioner also maintained a checking account at northern trust under the name highlander clan which was a_trust that petitioner had set up petitioner was listed on this account as a director petitioner made deposits into the accounts as follows northern trust trust dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure northern trust personal -0- big_number big_number bank of america big_number big_number -0- -0- -0- bank of marin -0- big_number big_number -0- -0- total big_number big_number big_number big_number big_number in and petitioner’s cash expenditures totaled dollar_figure dollar_figure and dollar_figure respectively petitioner occasionally withdrew cash or wrote checks payable either to herself or to cash her withdrawals were as follows year cash to cash withdrawals checks payable total dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -0- big_number big_number -0- big_number 4consistent with respondent’s bank_deposits analysis we do not include returned checks credits and refunds interaccount transfers a check from title services inc and a check marked as for payment of escrow to mortgagor in the deposits analysis 5the record contains only the totals of the receipts but petitioner does not allege that respondent calculated her cash expenditures incorrectly ii substitute returns under sec_6020 beginning with her taxable_year petitioner stopped filing form sec_1040 u s individual_income_tax_return and she had not filed form sec_1040 to the date of trial petitioner never made any estimated_tax payments because she did not know what to estimate respondent undertook to reconstruct petitioner’s income by analyzing petitioner’s bank_deposits in and cash purchases in respondent treated petitioner’s cash purchases in as income on the ground that petitioner must have had income in cash at least in the amount that she spent which she never deposited respondent determined that petitioner’s cash purchases totaled dollar_figure dollar_figure and dollar_figure in and respectively and he treated these amounts as part of petitioner’s income subject_to self- employment_tax respondent then used the bank_deposits and cash expenditures analysis to prepare substitute returns under sec_6020 for petitioner’s years in issue in the notice_of_deficiency dated date respondent determined that petitioner’s taxable_income was as follows 6petitioner provided respondent with receipts for her purchases such as food phone clothing and other year taxable_income dollar_figure big_number big_number big_number big_number respondent also determined that petitioner was liable for additions to tax under sec_6651 and and petitioner timely petitioned this court to redetermine the deficiencies and additions to tax at trial respondent introduced into evidence bank statements copies of canceled checks deposit slips withdrawal slips and other financial documents with respect to petitioner’s bank accounts the records were authenticated by the testimony of the banks’ custodians of the records opinion i procedural matters the primary issues in this case are the extent of petitioner’s unreported income and whether petitioner is entitled to any business deductions other than the ones respondent allowed petitioner who has the burden_of_proof see rule a brought only a few documents to trial she raised a potentially legitimate cash hoard defense to the bank_deposits method of income reconstruction but failed to introduce any credible_evidence as to how much money she had on hand at the beginning of each year at issue or what portion of that cash she deposited into her bank accounts petitioner testified that she incurred various expenses for her businesses but she did not introduce any credible_evidence regarding those expenses and on brief failed to cite any specific references to the record to support her assertions when questioned by the court about expenses she incurred in petitioner could not recall and stated i ran out of time to continue going through what i have to make even these summary sheets like i did for ’01 and ’02 it was midnight last night when i was working on this petitioner’s lack of preparation is a problem of her own making because she had adequate notice of the trial date respondent mailed petitioner the notice_of_deficiency on date and petitioner mailed her petition on date on date more than months before the trial date we served petitioner with a notice setting case for trial in san francisco california at the session beginning on date petitioner failed to comply with the court’s orders to prepare her case for trial and either obtain counsel or undertake a good_faith effort to prepare for trial herself on date less than a week before the date date set for trial the court received petitioner’s motion for continuance rule provides that a motion for continuance filed within days of the trial date will be denied unless the 7petitioner did not recall receiving these documents ground for continuance arose during that period or there is a good reason for not having made the motion sooner petitioner filed the motion on the ground that after receiving respondent’s proposed stipulations on date she realized that she was unprepared to handle a trial by herself and would seek the assistance of counsel petitioner’s motion was dilatory and we denied the motion petitioner’s delay in preparation for trial or hiring counsel until receiving respondent’s proposed stipulations may not serve as a ground for continuance see rule we explained to petitioner during a pretrial conference call and at trial that we denied the motion because it was untimely and because petitioner did not do anything to prepare for trial 8rule provides in part continuances will be granted only in exceptional circumstances a motion for continuance filed days or less prior to the date to which it is directed may be set for hearing on that date but ordinarily will be deemed dilatory and will be denied unless the ground therefor arose during that period or there was good reason for not making the motion sooner 9as we observed in another context in 82_tc_413 affd without published opinion 772_f2d_910 9th cir the office of the court is in washington d c but trial sessions are held in various cities for the convenience of the parties sec_7445 sec_7446 rules when cases are at issue they are scheduled on the next available calendar in the place requested continued when this case was called for trial at the calendar call petitioner stated that she was not ready to proceed to trial that week petitioner also faxed documents entitled motion for reconsideration and certificate of unpreparedness petitioner sought to file the same documents again during trial because such documents are not proper documents under the rules we directed that the documents not be filed but construed them as a request for continuance we explained to petitioner during trial that continuances are granted only in exceptional circumstances and because petitioner did not do anything to prepare the case for trial we would not grant a continuance continued for trial generally in order of filing and notice of trial is sent the judge trial clerk and reporter are assigned and the courtroom space is reserved when a case set for trial is not resolved during a trial session in which time has been set_aside for it a substantial waste of the court’s resources results delays also affect other taxpayers who are awaiting the opportunity to have their cases heard only a certain number of cases can be placed on any particular trial calendar each time that a case scheduled for trial does not proceed time is wasted that could have been spent on other cases if they could have been scheduled respondent’s counsel is required to spend time preparing cases for trial which could be spent working with taxpayers on other cases and attempting to settle them these unnecessary burdens on the system are unreasonable and unfair from the standpoint of everyone involved citations and fn refs omitted throughout the calendar call and the trial and on brief petitioner lamented that the court required her to defend herself without assistance of counsel while she is incapable of doing so and blamed her unpreparedness on appearing without counsel in petitioner’s words she did not feel capable of conducting trial and she could not afford counseldollar_figure in addition to failing to prepare for trial petitioner refused to cooperate with respondent’s counsel in the stipulation process respondent’s counsel drafted numerous stipulations of facts but petitioner refused to sign them and to stipulate the exhibits after the calendar call on date respondent’s counsel again contacted petitioner regarding the stipulations of facts before the trial was scheduled to commence however petitioner again refused to sign the stipulations instead petitioner offered a two-paragraph stipulation that respondent’s counsel did not sign because it failed to encompass all of petitioner’s bank records as noted above on date we served petitioner with a notice setting case for trial in san francisco california at the session beginning on date the notice directed the parties to agree in writing to all facts and all documents about which there should be no disagreement 10at calendar call the court encouraged petitioner to consult one of the two volunteer attorneys who were present and could have assisted her in reviewing stipulations the notice was accompanied by the court’s standing_pretrial_order which required the parties to cooperate and stipulate facts to the maximum extent possible the standing_pretrial_order states in pertinent part the parties shall begin discussions as soon as practicable for purposes of settlement and or preparation of a stipulation of facts all minor issues should be settled so that the court can focus on the issue s needing a court decision continuances will be granted only in exceptional circumstances see rule tax_court rules_of_practice and procedures the court’s rules are available at www ustaxcourt gov even joint motions for continuance will not routinely be granted to facilitate an orderly and efficient disposition of all cases on the trial calendar it is hereby ordered that all facts shall be stipulated to the maximum extent possible objections may be preserved in the stipulation if a complete stipulation of facts is not ready for submission at the commencement of the trial or at such other time ordered by the court and if the court determines that this is the result of either party’s failure to fully cooperate in the preparation thereof the court may order sanctions against the uncooperative party see also rule a petitioner’s refusal to stipulate and failure to prepare for trial violated the court’s standing_pretrial_order at trial and on brief petitioner stated that she did not know what respondent’s case would consist of what witnesses would testify and what arguments respondent would rely on petitioner’s complaint is ungrounded forms 4549-a income_tax discrepancy adjustments attached to the notice_of_deficiency set out respondent’s adjustments petitioner received the forms 4549-a along with the notice_of_deficiency on or after date more than year before the date trial petitioner also received respondent’s pretrial memorandum which set forth the issues in the case witnesses that respondent expected to call summary of the facts and synopsis of legal authorities on which respondent relied ii burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer generally bears the burden of showing they are erroneous rule a 290_us_111 the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice_of_deficiency in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity see 596_f2d_358 9th cir revg 67_tc_672 or demonstrating that the taxpayer actually received unreported income 680_f2d_1268 9th cir holding that the commissioner’s assertion of a deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer who must establish by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 petitioner deposited cash into her bank accounts and bank_deposits evidence receipt of income see 87_tc_74 in addition respondent has introduced evidence that petitioner had income-producing activities during the years at issue accordingly the burden of production shifted to petitioner to prove that respondent’s adjustments in the notice_of_deficiency were arbitrary or erroneous consequently petitioner bears the burden_of_proof and the burden of production with respect to all adjustments affecting her liability for the tax deficiencies in addition petitioner does not contend that sec_7491 shifts the burden_of_proof to respondent nor does the record establish that petitioner satisfies the sec_7491 requirements iii petitioner’s income for a in general sec_6001 requires a taxpayer to maintain sufficient records to allow the determination of the taxpayer’s correct_tax liability 92_tc_661 petitioner failed to fulfill that responsibility when a taxpayer fails to keep adequate books_and_records the commissioner is authorized to determine the existence and amount of the taxpayer’s income by any method that clearly reflects income see sec_446 petzoldt v commissioner supra pincite the commissioner may use indirect methods and he is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain adequate books_and_records petzoldt v commissioner supra pincite the commissioner’s reconstruction of a taxpayer’s income need only be reasonable in the light of all surrounding facts and circumstances id pincite citing 54_tc_1530 and 40_tc_30 one of the indirect methods of reconstructing income is the bank_deposits method the use of the bank_deposit_method for computing income has long been sanctioned by the courts 64_tc_651 affd 566_f2d_2 6th cir bank_deposits constitute prima facie evidence of income tokarski v commissioner supra pincite see also 102_tc_632 when a taxpayer keeps inadequate or incomplete books_or_records and has large_bank deposits the commissioner is not acting arbitrarily or capriciously by resorting to the bank_deposits method see 96_tc_858 affd 959_f2d_16 2d cir the bank_deposits method of reconstruction assumes that all of the deposits into a taxpayer’s account are taxable_income unless the taxpayer can show that the deposits are not taxable see id pincite see also 335_f2d_671 5th cir the commissioner need not show a likely source of the income when using the bank_deposits method but the commissioner must take into account any nontaxable items or deductible expenses of which the commissioner has knowledge see price v united_states supra pincite respondent introduced adequate evidence to show that petitioner received unreported income in the record contains canceled checks bank statements deposit slips and other documentary_evidence petitioner admits that at various times during the years at issue she rented out her condominium engaged in the business of selling educational materials worked for mr felton offered services as an independent consultant and occasionally worked part time for various clients we find that it was reasonable for respondent to use an indirect method ie the bank_deposits and cash_expenditures_method to reconstruct petitioner’s income accordingly the burden_of_proof falls on petitioner to demonstrate that respondent’s determinations are arbitrary or erroneous for each year at issue respondent applied the bank_deposits method respondent identified four bank accounts that petitioner used in and summoned the bank records respondent analyzed each account and performed a bank_deposits analysis to identify unreported gross_income he totaled all deposits into petitioner’s accounts during the years at issue respondent’s revenue_agent michelle jirasek ms jirasek credibly testified and her bank_deposits analysis spreadsheet supports her testimony that she eliminated from taxable deposits the items that she identified as nontaxable such as interaccount transfers or returned checks with respect to respondent also analyzed petitioner’s expenditures in reconstructing her income the cash_expenditures_method assumes that the amount by which a taxpayer’s expenditures during the relevant period exceed reported income has taxable origins absent some explanation by the taxpayer petzoldt v commissioner supra pincite the relevant issue in a cash expenditures analysis is whether any expenditures in excess of reported income can be attributed to assets available at the beginning of the relevant period or to nontaxable receipts such as loans gifts or inheritances id pincite citing 398_f2d_558 1st cir affd 394_us_316 at trial respondent introduced a spreadsheet documenting the bank_deposits and cash expenditures analysis and copies of petitioner’s bank statements canceled checks and deposit slips the burden is on petitioner to show that respondent’s analysis is unfair or inaccurate see price v united_states supra pincite petzoldt v commissioner t c pincite alternatively petitioner may demonstrate a nontaxable source for the cash see price v commissioner supra pincite petzoldt v commissioner supra pincite in sum we accept respondent’s reconstruction of petitioner’s income as reasonable and accurate with the exception of the items addressed below b disputed items of income the following items of income remain in dispute item other income-- not subject_to self- employment_tax dollar_figure -0- -0- -0- -0- other income--subject to self-employment_tax big_number dollar_figure dollar_figure dollar_figure dollar_figure capital_gain -0- -0- -0- big_number -0- we consider each adjustment below other income--not subject_to self-employment_tax petitioner contends that the dollar_figure she received in represented proceeds of a personal injury settlement and is not taxable generally sec_61 includes in gross_income all income from whatever source derived unless excluded by a specific provision of the code this section is construed broadly to encompass any accession to a taxpayer’s wealth 515_us_323 504_us_229 348_us_426 exclusions from gross_income are matters of legislative grace and are construed narrowly to maximize the taxation of any accession to wealth united_states v burke supra pincite souter j concurring sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness where damages are received pursuant to a settlement agreement the nature of the claim that was the basis for the settlement determines whether the damages are excludable from gross_income under sec_104 united_states v burke supra pincite to be excludable from gross_income under sec_104 a settlement award must be paid to a taxpayer on account of physical injury or physical sickness see eg longoria v commissioner tcmemo_2009_162 the determination of the underlying nature of the claim is factual and generally is made by reference to the settlement agreement in the light of the surrounding circumstances 102_tc_116 affd in part revd in part and remanded on another issue 70_f3d_34 5th cir 58_tc_32 to justify excluding the dollar_figure from income under sec_104 petitioner must show the nature of the claim which was the actual basis for the settlement and that her settlement proceeds were in lieu of damages for physical injuries or physical sickness the record contains a copy of the check from vasquez vasquez the check memo line notes macgregor v alpine petitioner also attached to her brief a document entitled settlement statement which purports to summarize the calculation of the settlement amount petitioner did not offer the settlement statement which references medical bills and has the handwritten notation foot injury in evidence at the trial a document that is attached to a posttrial brief but not admitted into evidence at trial is not part of the record and the taxpayer may not rely on such a document see rule c 120_tc_114 ndollar_figure although petitioner appears in this proceeding pro_se her failure to cooperate in preparing this case for trial gives us no reason to disregard our rules see lopez v commissioner tcmemo_2001_93 accordingly we sustain respondent’s determination with respect to this adjustment other income--subject to self-employment_tax we summarize our findings with respect to respondent’s bank_deposits analysis in the appendix a petitioner’s challenges relying on the bank_deposits and cash expenditures analysis respondent determined petitioner’s category of income other income--subject to self-employment_tax as follows item cash dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure paypal -0- -0- big_number -0- -0- mr felton big_number big_number -0- -0- -0- i-promotion -0- -0- -0- other big_number big_number big_number big_number big_number elliot mgmt big_number -0- -0- -0- -0- cash expenditures -0- -0- big_number big_number big_number total big_number big_number big_number big_number big_number 1the discrepancy with the notice_of_deficiency is due to rounding for and respondent also added cash expenditures of dollar_figure dollar_figure and dollar_figure respectively petitioner contests respondent’s determinations of the amounts of income subject_to self-employment_tax first petitioner contends that the checks from mr felton deposited on march and date were repayments of loans she had advanced to him the disputed checks bear notations igp gii seminar purchase igp gi course and final petitioner made self-serving statements in her posttrial brief in support of her argument but presented no evidence at trial that these checks were repayment of loans see tokarski v commissioner t c pincite accordingly we sustain respondent’s determination with respect to these checks second petitioner contends that respondent failed to connect amounts of cash deposits other deposits and cash expenditures with an income-producing activity whether the commissioner produces evidence that the taxpayer received income affects the allocation of the burden_of_proof rather than the taxpayer’s liability cf hardy v commissioner f 3d pincite5 if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous 11_fedappx_864 9th cir affg tcmemo_1998_404 hardy v commissioner supra pincite respondent produced evidence of unreported income see supra p and the record contains evidence that petitioner engaged in income-producing activities during the years at issue petitioner bears both the burden of production and the ultimate burden_of_proof we reject petitioner’s argument that respondent failed to link the unreported income with an income-producing activity third petitioner challenges respondent’s bank_deposits analysis on the ground that at trial respondent failed to explain how he arrived at the amounts petitioner’s argument is unfounded at trial ms jirasek explained how she calculated the total_amounts of income subject_to self-employment_tax for and and how the spreadsheet which is part of the record supports her calculations she also addressed how she calculated petitioner’s cash expenditures_for and then stated that she used a similar process for other years respondent explained his methodology with sufficient clarity and we reject petitioner’s argument b additional findings with respect to the bank_deposits analysi sec_11 upon our review of petitioner’s bank records and respondent’s bank_deposits analysis we also find as follows 11the parties did not address the items discussed in this part 12in addition to our findings in this section we note that we included the dollar_figure check deposited on date as part of the other category rather than a payment from mr felton because the relevant check was issued to petitioner by sausalito art festival llc the correction however does not change the amount of income subject_to self-employment_tax petitioner’s dollar_figure deposit on date is properly included in the other category of deposits rather than nontaxable credit refund however because respondent does not assert an increased deficiency on brief with respect to this deposit we shall disregard the deposit in our analysis petitioner’s dollar_figure deposit dated date into her bank continued for we decreased deposits into petitioner’s bank of marin account by dollar_figure which represents the total of checks deposited on april and date because the notations on the checks show those payments were refundsdollar_figure we increased petitioner’s cash deposits by a dollar_figure deposit into bank of marin dated date because respondent’s summary sheet omitted that deposit we decreased petitioner’ sec_2001 other deposits into the trust account at the northern trust by dollar_figure because the record establishes the relevant check was in the amount of dollar_figure but was recorded in the analysis as dollar_figure we excluded a dollar_figure deposit dated date from deposits into petitioner’s northern trust personal account because the record establishes it was a nontaxable transfer from petitioner’s trust account at northern trust continued of marin account bears the notation postage for volunteer letters but petitioner did not argue that this deposit is nontaxable because petitioner bears the burden_of_proof see rule we sustain respondent’s determination with respect to this item 13as refunds such amounts do not represent income to petitioner and accordingly should not be part of deposits we find that petitioner withdrew dollar_figure from the trust account on date rather than dollar_figure as respondent determined we find that on date petitioner deposited dollar_figure of her social_security check into the trust account and withdrew dollar_figure from the trust account respondent had determined that on that date petitioner deposited dollar_figure and withdrew dollar_figure from the trust account we find that on date petitioner deposited dollar_figure of her social_security check into the trust account and withdrew dollar_figure respondent had determined that petitioner deposited dollar_figure and withdrew dollar_figure from the trust account we find that on date petitioner deposited dollar_figure of her social_security check into the trust account and withdrew dollar_figure respondent had determined that petitioner had deposited dollar_figure we exclude from the taxable deposits checks from mr felton totaling dollar_figure and dollar_figure that petitioner deposited in and respectively into her bank of marin and bank of america accounts these checks bear notations reimb -office supplies and equipment reimbursement-postage or a similar notation and we find mr felton reimbursed petitioner for various supplies postage or similar expenses c the cash hoard and redeposit defenses petitioner contends on brief that respondent’s bank_deposits and cash expenditures analysis is unreliable because it ignores the cash petitioner had on hand at the beginning of petitioner also claims that she had some assets offshore at the beginning of dollar_figure petitioner claims she prefers the anonymity of cash to maintain her privacy and has kept significant sums in cash rather than in the bank for at least years petitioner testified and states on brief that in she sold her houseboat at a profit of over dollar_figure and kept a large part of the proceeds in cash petitioner claims that she spent dollar_figure of that cash when she purchased her denver condominium petitioner also states on brief that between and she invested dollar_figure but lost her investments at trial petitioner estimated her real_estate investments made with cash including the proceeds from the sale of the houseboat totaled approximately dollar_figure according to petitioner after her investments she had approximately dollar_figure or dollar_figure and on 14petitioner’s application_for a mortgage for the purchase of the denver condominium indicates that her assets offshore totaled 100m petitioner acknowledges that at the beginning of she had assets offshore but disputes that 100m referred to dollar_figure million we need not resolve the dispute regarding the amount of cash petitioner had offshore because we reject the cash hoard defense for lack of credible_evidence in the record several occasions in she deposited some of that cash into her bank accounts according to petitioner she used her cash stash to pay living_expenses petitioner failed to present any credible_evidence to corroborate her testimony she presented no documentary_evidence that she sold her houseboat and received the proceeds in cash no witnesses with knowledge of petitioner’s cash at home testified at trial petitioner did not explain the source of the over dollar_figure she claimed she invested in real_estate nor did she credibly quantify her gain from the sale of the houseboat she testified that it was dollar_figure even if we were to accept that petitioner had cash on hand petitioner failed to establish how much cash she had at the beginning of each year at issue although her argument is not entirely clear petitioner appears to challenge the bank_deposits analysis on the ground that she redeposited the cash she had withdrawn from her accounts the record supports a finding that in petitioner withdrew dollar_figure from her accounts and deposited dollar_figure however on this record we cannot conclude that petitioner’s cash deposits and withdrawals represented a circular_flow_of_cash while it is possible that petitioner redeposited 15respondent’s bank_deposits analysis includes a column for cash withdrawals but the analysis ignores checks written to petitioner or to cash because checks written to petitioner or to cash are equivalent to cash withdrawals we include all such withdrawals in our analysis some cash petitioner presented no credible_evidence to establish the extent of any redeposits and the record does not allow us to conclude that all cash deposits were in fact redeposits it is petitioner who bears the burden_of_proof see rule and petitioner failed to carry that burden and establish the extent of her redeposits petitioner also challenges respondent’s cash expenditures analysis for on the ground that she kept cash outside the banking system the relevant issue is whether any of petitioner’s expenditures in can be attributed to assets available at the beginning of or to nontaxable receipts see petzoldt v commissioner t c pincite citing taglianetti v united_states f 2d pincite petitioner testified that she invested most of the sale proceeds and on several occasions deposited the remaining dollar_figure or dollar_figure in into her bank accounts this testimony contradicts petitioner’s proffered explanation that she used the cash she had left after the houseboat sale for living_expenses the record reveals that petitioner’s withdrawals from her bank account totaled dollar_figure in and dollar_figure in dollar_figure however the record contains no evidence to support a 16on brief respondent contends that in the bank_deposits analysis he accounted for certain cash deposits and refers to deposits that equaled petitioner’s cash withdrawals however respondent’s bank_deposits analysis shows that although continued finding that the sources of funds for the cash expenditures were in fact petitioner’s cash withdrawals it is the taxpayer’s responsibility to maintain adequate_records that would allow the determination of the taxpayer’s correct_tax liability see sec_6001 petzoldt v commissioner supra pincite sec_1_446-1 income_tax regs as discussed above the commissioner’s determination has the presumption of correctness and the taxpayer bears the burden_of_proof rule a in the absence of any credible_evidence regarding a cash hoard cash withdrawals as the source of funds for the cash expenditures or redeposits we decline to infer that petitioner either redeposited the cash she had previously withdrawn or paid her expenses in with that cash capital_gain in the notice_of_deficiency respondent determined that in petitioner had a dollar_figure capital_gain respondent explains that this adjustment consists of a dollar_figure gain on the foreclosure of the denver condominium and a dollar_figure gain related to the sale of petitioner’s interest in j-mac enterprises continued respondent subtracted cash withdrawals from the total daily deposits the cash withdrawals did not affect the categories of taxable deposits because respondent did not use the total daily deposits column for calculating taxable_income and instead added specific categories to calculate petitioner’s self-employment_income we find that respondent did not factor cash withdrawals into his bank_deposits analysis a gain on the foreclosure sale in general sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that gain from the sale_or_other_disposition of property is the excess of the amount_realized over the property’s adjusted_basis and that loss from the sale_or_other_disposition of property is the excess of the property’s adjusted_basis over the amount_realized the transfer of property in consideration of the discharge or reduction of indebtedness is equivalent to the sale of property upon which gain_or_loss is realizeddollar_figure see 111_tc_243 for purposes of calculating gain_or_loss the amount_realized is the sum of any money received plus the fair_market_value of the property received sec_1001 generally and subject_to exceptions not relevant in this case the amount_realized from a sale_or_other_disposition of property includes the amount of liabilities from which the transferor is discharged 17a debtor’s transfer of property to a creditor in satisfaction of a nonrecourse_liability is treated as a sale_or_other_disposition of property and any resulting income constitutes gain on the disposition of property rather than discharge_of_indebtedness income coburn v commissioner tcmemo_2005_283 on the other hand a debtor’s transfer of property subject_to a recourse_liability results in gain from the sale_or_other_disposition of property to the extent that the fair_market_value of the property exceeds its basis and to the extent that the liability exceeds the property’s fair_market_value the debtor realizes discharge_of_indebtedness income 111_tc_243 coburn v commissioner supra as a result of the sale or disposition sec_1_1001-2 income_tax regs the amount_realized from the transfer of the property in consideration of the discharge or reduction of indebtedness depends on whether the liability is recourse or nonrecourse see frazier v commissioner supra pincite if the liability is nonrecourse the amount_realized includes the full amount of the remaining debt and the fair_market_value of the property is irrelevant see 461_us_300 frazier v commissioner supra pincite if the debt is recourse the amount_realized is the fair_market_value of the property frazier v commissioner supra pincite the mortgage documents are not in the record respondent assumed in making his determination that petitioner’s liability was nonrecourse and petitioner does not disagree in fact on brief petitioner agrees that the amount_realized was dollar_figure as respondent determined accordingly we shall not disturb respondent’s determination that the loan was nonrecourse and the amount petitioner realized on the foreclosure sale was dollar_figure petitioner however challenges respondent’s determination that her basis in the property was dollar_figure at trial ms jirasek did not remember how she had calculated petitioner’s basis and guessed she had done so using information in the original loan document the original loan document is not part of the record the record contains only a uniform residential_loan application charterwest mortgage llc dated date loan application that relates to refinancing of the denver condominium the loan application shows the original cost of the condominium was dollar_figure and the amount of existing liens was dollar_figure the dollar_figure original cost specified in the loan application is consistent with petitioner’s testimony that she paid dollar_figure for the denver condominium and that she used some cash proceeds from the sale of her houseboat and borrowed the rest on the other hand respondent’s determination that the basis was dollar_figure appears inconsistent with the loan application and at trial ms jirasek could not explain how she had arrived at that number we find that petitioner’s basis was dollar_figure and petitioner had no gain on the foreclosure petitioner also suggests that her basis in the denver condominium should include dollar_figure she spent to replace the windows however the record contains no credible_evidence documenting that petitioner replaced windows in the denver condominium or the cost thereof and statements in brief are not evidence rule c accordingly we conclude that petitioner failed to prove that an adjustment to basis for window replacements in the denver condominium is appropriate b gain on the sale of the partnership_interest respondent determined that petitioner realized and must recognize gain on the sale of her interest in j-mac enterprises on the basis of two cashier’s checks totaling dollar_figure petitioner contends that respondent improperly treated the cashier’s check deposits as proceeds from the sale of her interest in j-mac enterprises we disagree the record contains a summary of ms jirasek’s interview with petitioner on date the notes show that during the interview ms jirasek asked petitioner about the deposits from jefferson title co and that petitioner stated those deposits were probably from the buyout of her partnership_interest petitioner also provided ms jirasek with a schedule_k-1 partner’s share of income deductions credits etc for j- mac enterprises for which respondent introduced into evidence ms jirasek concluded that the proceeds were from the sale of a partnership_interest because the schedule_k-1 was marked as a final schedule petitioner also argues that respondent failed to give her credit for any basis in the partnership_interest petitioner however did not present any evidence at trial regarding her basis in the partnership_interest nor did she testify as to how much she had invested in j-mac enterprises petitioner relies on a handwritten page purporting to show her contributions to the partnership totaling dollar_figure in that she attached to her posttrial brief the bottom of the page bears a notation prepared by kristine jasiecki i agreed petitioner’s reliance on statements and documents that were not introduced into evidence at trial is improper see rule c we sustain respondent’s determination with respect to the capital_gain on the sale of the partnership_interest for iv petitioner’s business_expenses for generally deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deduction or credit claimed rule a 292_us_435 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_162 allows a taxpayer to deduct ordinary and necessary expenses of carrying on the taxpayer’s trade_or_business to be engaged in a trade_or_business with respect to which deductions are allowable under sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 a sporadic activity or a hobby does not qualify id an expense is ordinary if it is normal usual or 18the record establishes that kristine jasiecki was another partner in j-mac enterprises customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is ‘appropriate and helpful’ for the development of the business 403_us_345 quoting 383_us_687 sec_212 allows deductions for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income when a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the expense we may estimate the amount allowable in some circumstances the cohan_rule see 39_f2d_540 2d cir there must be sufficient evidence in the record however to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate deductions as the code requires see cohan v commissioner supra pincite petitioner alleges that respondent failed to allow deductions for certain business_expenses such as property taxes homeowners_association fees and utilities but does not point to any evidence in the record that identifies specific rental business_expenses that she paid nevertheless the record shows that petitioner paid expenses related to the denver condominium totaling dollar_figure dollar_figure and dollar_figure in and respectively notations on the canceled checks that support this additional deduction refer to hoa fees dahlia or the partial address of the denver condominium accordingly we allow petitioner to deduct these expenses however we do not allow any deductions for expenses petitioner testified she incurred for title insurance replacement of an air conditioner microwave and windows patching holes in the walls and painting the denver condominium because the record contains no credible_evidence to support deductions for those expenses with respect to petitioner’s marketing business petitioner testified that she incurred expenses for purchasing educational materials but she failed to produce credible_evidence of those expenses at trial the record does contain three checks totaling dollar_figure dated date and date that show 19petitioner testified that maintenance and repair expenses in were dollar_figure but she produced no records at trial petitioner attached to her brief a spreadsheet summarizing inter alia her expenses however statements on brief are not part of the record see rule c petitioner purchased educational tapes we find that these expenses related to petitioner’s marketing business and we allow a deduction for these expenses petitioner testified that some of her records were destroyed by fire she also admitted that she had some documentation but that she had not brought it to court because petitioner introduced no credible_evidence that she actually paid any expenses other than those allowed above the cohan_rule is not applicable in this case v additions to tax sec_7491 provides that the commissioner bears the burden of production with respect to the liability of any taxpayer for any penalty or addition_to_tax to satisfy his burden of production under sec_7491 the commissioner must produce evidence that it is appropriate to impose the relevant addition_to_tax 116_tc_438 however sec_7491 does not require the commissioner to introduce evidence regarding reasonable_cause id in a proceeding before this court the commissioner’s obligation under sec_7491 initially to come forward with evidence that it is appropriate to apply a particular penalty against a taxpayer is conditioned upon the taxpayer’s assigning error to the commissioner’s penalty determination 123_tc_213 118_tc_358 we have held that a taxpayer who fails to assign error to a penalty or addition_to_tax is deemed under rule b to have conceded the penalty or addition_to_tax see funk v commissioner supra pincite holding that the commissioner’s burden of production under sec_7491 with regard to additions to tax is not applicable when a pro_se taxpayer’s petition failed to state a claim with respect to additions to tax swain v commissioner supra pincite holding that a pro_se taxpayer conceded penalties when she failed to assign error to the commissioner’s determination of penalties respondent has determined that petitioner is liable for additions to tax under sec_6651 and and the petition contains no allegations regarding any of the additions to tax that respondent determined in the notice_of_deficiency we deem petitioner to have conceded these issues and hold that respondent has no burden of production under sec_7491 as to the additions to tax see funk v commissioner supra pincite swain v commissioner supra pincite we sustain respondent’s determinations as to the additions to tax under sec_6651 and and we have considered the remaining arguments made by the parties and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule appendix social mr i- energy elliot court pship security cash paypal rent felton promotion other mgmt settlement distrib n trust trust -0- dollar_figure -0- dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure -0- -0- bank of america dollar_figure big_number dollar_figure -0- -0- -0- -0- -0- dollar_figure -0- total big_number big_number big_number big_number -0- -0- big_number big_number big_number -0- n trust trust -0- -0- -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure -0- -0- -0- n trust personal -0- -0- -0- -0- -0- -0- -0- -0- -0- bank of america dollar_figure dollar_figure -0- -0- -0- -0- -0- -0- -0- -0- -0- bank of marin big_number big_number -0- -0- -0- -0- -0- big_number -0- -0- -0- total big_number big_number -0- big_number big_number -0- big_number -0- -0- -0- n trust trust -0- dollar_figure dollar_figure -0- -0- dollar_figure dollar_figure dollar_figure -0- -0- -0- n trust personal -0- -0- -0- -0- -0- -0- -0- -0- -0- -0- bank of marin dollar_figure big_number -0- -0- -0- -0- -0- big_number -0- -0- -0- total big_number big_number big_number -0- -0- big_number big_number -0- -0- -0- n trust trust dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure -0- -0- dollar_figure n trust personal big_number -0- -0- -0- -0- -0- -0- -0- -0- total big_number big_number -0- -0- -0- -0- -0- big_number -0- -0- big_number n trust trust dollar_figure dollar_figure -0- -0- -0- -0- -0- dollar_figure -0- -0- -0- n trust personal big_number -0- -0- -0- -0- -0- -0- -0- -0- total big_number big_number -0- -0- -0- -0- -0- big_number -0- -0- -0-
